Citation Nr: 1236175	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as generalized anxiety disorder.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to January 1988, and from February 2003 to May 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

This is the fourth time that this case has come before the Board, including two previous remands and the solicitation of an expert medical opinion from the Veterans Health Administration (VHA).  As this claim is being granted, the Board shall not provide a detailed recitation of its previous remands or an analysis of whether its directives were completed.  Further, as the Board's decision is completely favorable to the appellant with regard to the issues referred to in the VHA, he was not given an opportunity to respond to this opinion.  


FINDING OF FACT

The evidence indicates that the Veteran currently suffers from generalized anxiety disorder that is causally related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this case, the Board determines that the Veteran's claim for service connection should be granted.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find probative evidence that the Veteran currently suffers from a disability, in service incurrence or aggravation of that disability, and of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran contends that he suffers from generalized anxiety disorder that began in or is causally related to his active service.  For the reasons that follow, the Board determines that his claim should be granted.

First, the Board acknowledges that the Veteran currently suffers from generalized anxiety disorder.  Private records submitted by the Veteran indicate that he was first diagnosed as suffering from this condition in 2005.  VA examinations of May 2010 and November 2011 also found that the Veteran suffers from generalized anxiety disorder, and this diagnosis was confirmed in a September 2012 VHA specialist's opinion.  

Regarding whether the Veteran suffered from generalized anxiety disorder during his active service and whether his current diagnosis is related to that service, the Veteran contends that his current condition is related to pressure he was under from his superiors to remove his dental braces prior to a potential deployment.  

In support of his claim, the Veteran submitted records from Japhet Montes, MD.  Dr. Montes diagnosed the Veteran as suffering from generalized anxiety disorder, and he offered his opinion that the Veteran's disorder was related to the stress that the Veteran experienced prior to his potential deployment. 

In contrast, a June 2010 VA examination found that the Veteran's generalized anxiety disorder began prior to his second period of active service.  In a November 2011 opinion, a second VA examiner determined that it was less likely than not that the Veteran's generalized anxiety disorder was related to his active service.  

In an effort to reconcile these competing opinions, the Board sought a VHA opinion regarding the onset and etiology of the Veteran's generalized anxiety disorder.  In a September 2012 letter, a VHA doctor stated that it is plausible that the Veteran's current generalized anxiety disorder could be related to his in-service stressors despite the fact that he is no longer under his previously identified stress.  She stated that it is as likely as not that the Veteran's current generalized anxiety disorder was present during his active service.  

Given these varying opinions, the Board finds that the evidence is at equipoise regarding whether the Veteran suffered from this condition during his active service and whether his current condition is related to his active service.  Resolving all reasonable doubt in the Veteran's favor, the Board determines that service connection for generalized anxiety disorder is warranted.  


ORDER

Service connection for generalized anxiety disorder is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


